    Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.1 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

GREENBUSH BREWING CO., a Michigan
Corporation, MICHIGAN CIDER
ASSOCIATION, a Michigan Nonprofit
Corporation, FARMHAUS CIDER CO., a                  Honorable:
Michigan Corporation and VANDER MILL, LLC,
a Michigan Limited Liability Company,               Case No: 1:19-cv-536

              Plaintiffs,
v

MICHIGAN LIQUOR CONTROL
COMMISSION, ANDREW J. DELONEY,
Chairman, in his official Capacity; KURT COX
Grand Rapids District Supervisor, in his official
capacity and JON REEDER, Regulation Agent and
Investigator, in his official capacity,

              Defendants.


MILLER, CANFIELD, PADDOCK
AND STONE, PLC
Joseph M. Infante (P68719)
Christopher J. Gartman (P83286)
99 Monroe Avenue NW, Suite 1200
Grand Rapids, MI 49503
(616) 776-6333
infante@millercanfield.com
gartman@millercanfield.com


                                       COMPLAINT

       NOW COMES the Plaintiffs, GREENBUSH BREWING CO, MICHIGAN CIDER

ASSOCIATION, and VANDER MILL, LLC, by and through their attorneys, MILLER,

CANFIELD, PADDOCK and STONE, P.L.C., and for its Complaint against Defendants,

MICHIGAN LIQUOR CONTROL COMMISSION, KURT COX and JON REEDER, state as

follows:
  Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.2 Page 2 of 17



                                JURISDICTION AND VENUE

       1.      This case arises under 26 U.S.C. § 5362; 26 U.S.C. § 5556; 27 C.F.R. § 24.101;

27 C.F.R. § 24.103; 27 C.F.R. § 24.105; 27 C.F.R. § 24.309; and the Fourth, Fourteenth and

Twenty-first Amendments to the Constitution of the United States.

       2.      This Court has original jurisdiction under the provisions of 28 U.S.C. §1331.

       3.      Greenbush Brewing Co. (“Greenbush”) is a Michigan corporation with its

principal place of business in Berrien County, located in the Western District of Michigan.

       4.      Michigan Cider Association (“MCA”) is a Michigan domestic nonprofit

corporation with its registered place of business in Kent County, located within the Western

District of Michigan.

       5.      Farmhaus Cider Co. (“Farmhaus”) is a Michigan Corporation with its principal

place of business located in Ottawa County, located in the Western District of Michigan.

       6.      Vander Mill, LLC (“Vander Mill”) is a Michigan Limited Liability Company with

its principal place of business located in Kent County, located in the Western District of

Michigan.

       7.      Venue is proper as the Defendant Michigan Liquor Control Commission

(“MLCC”) maintains its principal office in Ingham County, a substantial part of the events or

omissions giving rise to the claim occurred in the County of Berrien, State of Michigan, and

Defendant is subject to personal jurisdiction in this judicial district. Further, Defendants Kurt

Cox and Jon Reeder work from MLCC’s Grand Rapids office located in Kent County, within the

Western District of Michigan.

       HISTORY OF RELEVANT ALCOHOL STATUTES AND REGULATIONS

       8.      The Michigan Liquor Control Code (the “Code”) was first enacted in 1933,

consisting of only 20 pages. Exhibit A.
                                                  -2-
  Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.3 Page 3 of 17



       9.     By 1948 the Code was nearly 100 pages long containing a comprehensive set of

rules governing the “Manufacture, Importation, Transportation, Standards of Identity and

Quality, Labeling, Possession and Sale of Wine.” Exhibit B.

       10.    The 1948 Code contained defines a “Manufacturer or Maker” of wine as “any

winery which makes not less than 51% of their own wines by crushing the grapes or other

materials, fermenting the must and clarifying the resulting wines.” See exhibit B at R 436.311.

       11.    The 1948 Code also contained provisions governing the manufacture of wine,

including regulations related to equipment requirements, restrictions on amelioration,

sweetening, blending, filtering, standards of identity, allowed fruits, bottling, labeling and

inspections among other rules. Exhibit B, Article IV Wine Manufacture, R 436.314 to 436.324.

       12.    Article V of the 1948 Code included numerous rules on how wines could be

labeled and the required and prohibited information on those labels. Exhibit B.

       13.    On August 16, 1954, the Internal Revenue Code was enacted. 26 USC Title 26.

       14.    Thereafter, on September 2, 1958, Subtitle E “Alcohol, Tobacco and Certain

Other Excise Taxes” was added to the Internal Revenue Code.

       15.    The Secretary of the Treasury was given the authority to enact regulations to

enforce Subtitle E of the Internal Revenue Code. 26 U.S.C. § 5556.

       16.    Today, those regulations, as they relate to wine, are contained in Title 27 C.F.R.

Part 24 which includes sections 24.1 to 24.332.

       17.    Title 27 C.F.R. Part 24 is a comprehensive regulatory scheme which regulates,

among other areas, the manufacturing, transfer and labeling of wine.

       18.    Following the enactment of the Internal Revenue Code in 1954 and Subtitle E in

1958, the Michigan Liquor Control Code was amended to cede regulation and enforcement of

the manufacture and labeling of alcohol, including wine, to the federal government.
                                                  -3-
     Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.4 Page 4 of 17



        19.    Specifically, effective September 1, 1970, Rule 436.1749 rescinded “Rules

entitled ‘Manufacture, Importation, Transportation, Standards of Identity and Quality, Labeling,

Possession and Sale of Wines,’ being R 436.251 to 436.422 of the Michigan Administrative

Code.” Exhibit C.

        20.    In addition, Rule 436.1708, “Federal manufacturing regulations and prohibited

sales,” was adopted, stating that “[w]ine shall be manufactured in accordance with the Federal

wine regulations published in Title 26, Code of Federal Regulations, 1954, as amended.” Exhibit

C.

        21.    Thereafter, in the 1975 Annual Supplement to the Code, Rule 436.1708 was

amended to make clear the scope of the applicable federal laws and that those laws were

incorporated by reference: “Wine shall be manufactured pursuant to the federal wine regulations

publish in Title 26, Part 240, Subparts F, O, P, Q, R, S, T, U, V, W, X, Y, Z, UU, VV, XX, YY,

and ZZ, Code of Federal Regulations, 1954, as amended, as of June 1, 1975, which are

incorporated herein by reference.” Exhibit D.

        22.    Today, Rule 436.1708 is still in place and contains similar language, but

specifically cites to the provision of 27 CFR Part 24 and adopts those regulations by reference:

“A manufacturer shall manufacture wine under the federal wine regulations published in 27

C.F.R. part 24, §§24.1 to 24.323 (2014) that are adopted in these rules by reference.”

        23.    Since the change occurred in 1970, Michigan wineries have freely engaged in

bonded transfers of wine.

        24.    Defendant MLCC has historically been aware of these transactions.

        25.    In many instances these transactions were disclosed to MLCC through various

forms and tax filings.


                                                  -4-
  Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.5 Page 5 of 17



        26.     As a result of these bonded transfers, Michigan’s wine industry grew to one of the

largest in the country, with Michigan wineries investing heavily over the years in their

operations.

        27.     However, in early 2018, the enforcement division of Defendant MLCC took the

position that bonded transfers of wine were illegal and began seizing wine received through

bonded transfers and issuing violations.

        28.     This position of the enforcement division was not shared by the all commissioners

of Defendant MLCC.

        29.     Defendant MLCC’s position change has caused damage throughout Michigan’s

wine industry, which includes cideries, as there is uncertainty now in the law and many bonded

transfers have stopped occurring.

        30.     Despite ceding to the federal government the authority to regulate the

manufacture of wine, on December 18, 2018, MCL 436.1109 was amended to include a

definition of “manufacture” which is inconsistent with federal law and conflicts with the C.F.R.

sections adopted into the Code. That new definition states: “’Manufacture’ means to distill,

rectify, ferment, brew, make, produce, filter, mix, concoct, process, or blend an alcoholic liquor

or to complete a portion of 1 or more of these activities. Manufacture does not include bottling or

the mixing or other preparation of drinks for serving by those persons authorized under this act to

serve alcoholic liquor for consumption on the licensed premises. In addition, manufacture does

not include attaching a label to a shiner. All containers or packages of alcoholic liquor must state

clearly the name, city, and state of the bottler.”

        31.     Also added on December 18, 2018, was MCL 436.1204a which placed several

restrictions on Michigan wineries engaging in federally authorized bonded transfers of wine.


                                                     -5-
  Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.6 Page 6 of 17



       32.     For example, MCL 436.1204a(2)(a)(ii) prohibits the bonded transfer of wine

unless the receiving winery “manufactures wine at its licensed premises or the purchasing or

receiving small wine maker bottles wine at its licensed premises.”

       33.     The restrictions contained in MCL 436.1204a(2)(a)(ii) are not contained within

Title 27 C.F.R. Part 24.

       34.     MCL 436.1204a(3) prohibits a Michigan winery from selling wine it receives in

bond unless one of the following conditions are met:

       (a) The purchasing or receiving manufacturer modifies the purchased or received
       alcoholic liquor by performing a portion of the manufacturing process as
       described in section 109(1).

       (b) The purchasing or receiving small wine maker bottles the purchased or
       received wine.

       (c) The purchasing or receiving wine maker or small wine maker is selling a
       shiner on which the wine maker or small wine maker has placed a label under
       section 111(10).

       35.     The restrictions contained in MCL 436.1204a(3) are not contained within Title 27

C.F.R. Part 24.

                                  FACTUAL ALLEGATIONS

       36.     Greenbush holds a Federal Basic Permit, permit MI-W-21169, issued by the

Alcohol, Tax and Trade Bureau (“TTB”) which allows it to engage in all permitted activities of a

Bonded Winery.

       37.     26 U.S.C. § 5362 permits transfers of wine between bonded wine premises under

such regulations as the Secretary of the Treasury shall prescribe.

       38.     27 C.F.R. § 24.280-24.284 and 27 C.F.R. §24.309-24.312 were prescribed by the

Secretary of the Treasury to govern transfers of wine in bond.

       39.     These C.F.R. sections are included in the Code as they were adopted by reference

                                                   -6-
  Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.7 Page 7 of 17



pursuant to Rule 436.1708.

       40.     Greenbush maintains a bonded wine premises for the purposes of 26 U.S.C. §

5362 and as required by 27 C.F.R. § 24.101 and 27 C.F.R. § 24.105.

       41.     27 C.F.R. § 24.101(b) authorizes Greenbush to engage in the following operations

pursuant to its Basic Permit:

       (1) The receipt, production, blending, cellar treatment, storage, and bottling or
       packing of untaxpaid wine;

       (2) The use of wine spirits in beverage wine production and the use of spirits in
       nonbeverage wine production;

       (3) The receipt, preparation, use, or removal of fruit, concentrated or
       unconcentrated fruit juice, or other materials to be used in the production or cellar
       treatment of wine; and

       (4) The preparation, storage, or removal of commercial fruit products and by-
       products (including volatile fruit-flavor concentrate) not taxable as wine.

       42.     The Code also authorizes Greenbush to engage in these same operations as 27

C.F.R § 24.101(b) is included in the code by reference pursuant to Rule 436.1708.

       43.     Greenbush has engaged in some of the operations authorized by 27 C.F.R. §

24.101(b).

       44.     Bonded transfers of wine are reported to the Department of Treasury on Form

5120.17; Report of Wine Premises Operations. (Exhibit E.)

       45.     Greenbush holds a Small Wine Maker license issued by Defendant MLCC. It has

held this Small Wine Maker license continuously since October 21, 2016.

       46.     Despite MCL 436.1109(1) conflicting with federal law, still, Greenbush actively

manufactures wine at its licensed premises in accordance with the definition of “manufacture”

provided in MCL 436.1109(1) by way of fermentation, blending, mixing and concocting wine.

       47.     Greenbush offers this wine for sale and consumption on its licensed premises.

                                                  -7-
  Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.8 Page 8 of 17



        48.      Further, Greenbush actively purchases bonded wine produced by other Michigan

manufacturers.

        49.      Greenbush offers this wine for sale and consumption on its licensed premises.

        50.      This activity is conducted in accordance with MCL 436.1204(2)(a)(ii) and MCL

436.1204(3)(a).

MLCC Seizes Greenbush’s Wine Inventory

        51.      On June 19, 2019, Defendants entered Greenbush’s bonded wine premises and

alleged that Greenbush was selling wine in violation of Michigan law.

        52.      Greenbush informed Defendants that Greenbush was manufacturing wine in

accordance with MCL 436.1109(1).

        53.      Defendants disregarded Greenbush’s statements.

        54.      Greenbush also informed Defendants that Greenbush was engaging in permitted

bonded transfers of wine pursuant to MCL 436.1204(2)(a)(ii) and MCL 436.1204(3)(a).

        55.      Defendants responded that Greenbush was required to ferment every drop of wine

that it sold.

        56.      Defendants also made the contrary direction to Greenbush that it needed to

modify every drop of wine it received in bond.

        57.      Such modification would be practically impossible as most wine that is

transferred in bond comes in the form of a “Shiner” which is an unlabeled bottle of sealed wine.

        58.      Defendants then improperly seized all of Greenbush’s wine inventory alleging

violations of MCL 436.1204a(2)(a)(ii) and MCL 436.1204a(3)(a).

        59.      Defendant continues to possess all of Greenbush’s seized wine inventory at the

commencement of this action, which has been impounded at Greenbush’s premises.

        60.      Defendant’s seizure of Greenbush’s wine inventory jeopardizes federal revenue
                                                   -8-
  Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.9 Page 9 of 17



by way of excise taxes.

MLCC’s improper enforcement activities disrupt and burden the Michigan wine industry.

        61.    Plaintiff MCA’s members are cideries who hold Federal Basic Permits issued by

TTB which allows them to engage in all permitted activities of a Bonded Winery.

        62.    MCA’s members also hold licenses issued by Defendant MLCC to operate

wineries/cideries.

        63.    MCA’s members engage in bonded transfers of wine and cider.

        64.    Vander Mill is a member of MCA.

        65.    Farmhaus is a member of MCA.

        66.    Specifically, MCA’s members have sold cider to Greenbush through bonded

transfers.

        67.    Some of the cider that was seized by Defendants originated from a member of

MCA; specifically Vander Mill.

        68.    Prior to Defendant MLCC’s new position in early 2018 regarding bonded

transfers of wine, MCA’s members freely engaged in bonded transfers of wine and cider.

        69.    MCA’s members invested heavily in their businesses, relying on federal law

allowing bonded transfers as well as Defendant MLCC acting in accordance with federal law.

        70.    Vander Mill relied on federal law allowing bonded transfers as it has expanded its

business over the years.

        71.    Farmhaus relied on federal law allowing bonded transfers as it has expanded its

business over the years.

        72.    As a result of the change in the apparent law in Michigan, MCA’s members have

suffered damages in several ways.

        73.    Michigan wineries and breweries that are allowed to purchase wine have in some
                                                 -9-
 Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.10 Page 10 of 17



cases ceased buying wine/cider, or have limited their purchases, for fear that Defendant MLCC

will issue a violation.

        74.      MCA’s member businesses’ sales of cider have decreased since the enforcement

actions began in 2018 and following the law changes in December of 2018.

        75.      Vander Mill’s sales of cider have decreased since the enforcement actions began

in 2018 and following the law changes in December of 2018.

        76.      Farmhaus’ sales of cider have decreased since the enforcement actions began in

2018 and following the law changes in December of 2018.

        77.      MCL 436.1204a(2)(a)(ii) prohibits the bonded transfer of wine unless the

receiving winery “manufactures wine at its licensed premises or the purchasing or receiving

small wine maker bottles wine at its licensed premises.” But, that statute is silent as to how

much wine must be produced.

        78.      This silence has led to varying interpretations across the wine industry with some

stating the requirement is anything more than zero while others believe it is an amount

substantially more.

        79.      Defendant MLCC has not taken a position on the required amount.

        80.      MLCC Chairman Andrew J. Deloney’s discretionary actions in his official

capacity permitted the enforcement division activities that violate Michigan Compiled Laws,

Michigan Administrative Rules, the Code of Federal Regulations and the Constitution of the

United States.

        81.      MLCC District Supervisor Kurt Cox’s discretionary actions in his official

capacity carried out enforcement division activities that violate Michigan Compiled Laws,

Michigan Administrative Rules, the Code of Federal Regulations and the Constitution of the

United States.
                                                   - 10 -
 Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.11 Page 11 of 17



          82.    MLCC Regulation Agent and Investigator Jon Reeder’s discretionary actions in

his official capacity carried out enforcement division activities that Michigan Compiled Laws,

Michigan Administrative Rules, the Code of Federal Regulations and the Constitution of the

United States.

                                                 COUNT I

                                        FEDERAL PREEMPTION

          83.    Plaintiffs incorporate and reallege the preceding paragraphs as if fully restated

herein.

          84.    On August 16, 1954, the Internal Revenue Code was enacted. 26 U.S.C. Title 26.

          85.    On September 2, 1958, Subtitle E “Alcohol, Tobacco and Certain Other Excise

Taxes” was added to the Internal Revenue Code.

          86.    The Secretary of the Treasury was given the authority to enact regulations to

enforce Subtitle E of the Internal Revenue Code. 26 U.S.C. § 5556.

          87.    Today, those regulations, as they relate to wine, are contained in 27 C.F.R. Part 24

which includes sections 24.1 to 24.332.

          88.    Title 27 C.F.R. Part 24 is a comprehensive regulatory scheme which regulates,

among other areas, the manufacturing, transfer and labeling of wine.

          89.    In 1970, Michigan rescinded its laws and regulations related to the manufacture of

wine as they had been preempted by federal law.

          90.    Instead of keeping its preempted regulations, Michigan incorporated federal law

related to the manufacture of wine into the Code.

          91.    Approximately fifty years later, Michigan enacted MCL 436.1204a and MCL

436.1109(1).



                                                    - 11 -
 Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.12 Page 12 of 17



          92.   MCL 436.1204a is preempted as a matter of law, by 26 U.S.C. § 5362, 27 C.F.R.

§ 24.309 and, generally, 27 C.F.R. Part 24.

          93.   As a result, Plaintiffs are entitled to a declaratory judgment declaring MCL

436.1204a to be unconstitutional as preempted by federal law.

          94.   MCL 436.1109(1) is preempted as a matter of law by Title 27 C.F.R. Part 24

which is a comprehensive scheme regulating and defining the manufacture of wine.

          95.   As a result, Plaintiffs are entitled to a declaratory judgment declaring MCL

436.1109(1) to be unconstitutional as preempted by federal law.

          WHEREFORE, Plaintiffs respectfully request that this Honorable Court issue a

declaratory judgment declaring MCL 436.1204a and MCL 436.1109(1) preempted by federal

law. Plaintiffs further request that this Court issue a preliminary and permanent injunction, and

until a hearing on a preliminary injunction can be had, a temporary restraining order, restraining

and enjoining Defendants from prohibiting the in-bond transfer of wine. Plaintiffs further request

that this Honorable Court award damages in their favor and against Defendants in an amount to

be determined at trial to include costs and reasonable attorneys’ fees, and award such other relief

as this Honorable Court deems just and appropriate.

                                              COUNT II

      THE MICHIGAN LIQUOR CODE IS UNCONSTITUTIONALLY VOID FOR
       VAGUENESS AND ALLOWING FOR ARBITRARY AND CAPRICIOUS
                           ENFORCEMENT

          96.   Plaintiffs incorporate and reallege the preceding paragraphs as if full restated

herein.

          97.   MCL 436.1109 defines “Manufacture” to mean “to distill, rectify, ferment, brew,

make, produce, filter, mix, concoct, process, or blend an alcoholic liquor or to complete a portion

of 1 or more of these activities.”
                                                  - 12 -
 Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.13 Page 13 of 17



       98.     However, these terms are not defined and subject to arbitrary application.

       99.     MCL 436.1204a(2)(a)(ii) prohibits the bonded transfer of wine unless the

receiving winery “manufactures wine at its licensed premises or the purchasing or receiving

small wine maker bottles wine at its licensed premises.”

       100.    The statute does not define what volume of wine complies with the requirement to

“manufacture[] wine at its licensed premises” which has led arbitrary interpretations of this

requirement.

       101.    This section is also apparently vague and subject to differing interpretations as

Defendants have taken the position that “manufacture” under MCL 436.1204a(2) includes only

fermentation as it relates to wine and not the other activities included in MCL 436.1109.

       102.    Or, alternatively, Defendants have also taken the position that every drop of wine

received in bond must be modified in some unspecified fashion.

       103.    Greenbush has mixed, concocted and/or blended wine that it has received through

a bonded transfer yet Defendants still seized their wine and alleged that Greenbush has not

complied with 436.1204a(2).

       104.    MCL 436.1204a(3) prohibits a Michigan winery from selling wine it receives in

bond unless one of the following conditions are met:

       (a) The purchasing or receiving manufacturer modifies the purchased or received
       alcoholic liquor by performing a portion of the manufacturing process as
       described in section 109(1).

       (b) The purchasing or receiving small wine maker bottles the purchased or
       received wine.

       (c) The purchasing or receiving wine maker or small wine maker is selling a
       shiner on which the wine maker or small wine maker has placed a label under
       section 111(10).

       105.    But, this section also is apparently vague and subject to differing interpretations

                                                 - 13 -
 Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.14 Page 14 of 17



as Defendants have taken the position that “manufacturing process” under MCL 436.1204a(3)

includes only fermentation as it relates to wine and not the other activities included in MCL

436.1109.

       106.      Greenbush has modified wine that it received in bond by mixing, concocting

and/or blending that wine but Defendants still seized Greenbush’s wine and alleged that

Greenbush has not complied with 436.1204a(3).

       107.      MCA’s members have lost business because of Defendants’ arbitrary enforcement

of the vague statute.

       108.      Vander Mill has lost business because of Defendants’ arbitrary enforcement of the

vague statute.

       109.      Farmhaus has lost business because of Defendants’ arbitrary enforcement of the

vague statute.

       110.      Without a clear understanding of what is allowed and not allowed, Michigan

wineries have ceased or decreased their purchases of cider from MCA’s members.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court issue a

declaratory judgment declaring MCL 436.1204a and MCL 436.1109(1) unconstitutional and

issue a preliminary and permanent injunction, and until a hearing on a preliminary injunction can

be had, a temporary restraining order, restraining and enjoining Defendants from prohibiting the

in-bond transfer of wine. Plaintiffs further request that this Honorable Court award damages in

their favor and against Defendants in an amount to be determined at trial to include costs and

reasonable attorneys’ fees, and award such other relief as this Honorable Court deems just and

appropriate.

                                           COUNT III

                        UNLAWFUL TAKING OF PRIVATE PROPERTY
                                                  - 14 -
 Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.15 Page 15 of 17



          111.   Plaintiffs incorporate and reallege the preceding paragraphs as if full restated

herein.

          112.   MCL 436.1235 required Defendants to obtain a search warrant before they could

seize Greenbush’s property in alleged violation of the Code.

          113.   The Defendants did not have a search warrant before they seized Greenbush’s

property.

          114.   Thus, the seizure was in violation of the Fourth Amendment to the United States

Constitution.

          115.   At the time of the unlawful seizure of wine inventory, Greenbush was the owner

and lawfully entitled to the immediate possession of such goods, which are listed in the schedule

attached to this Complaint, marked “Exhibit F,” and incorporated by reference.

          116.   At the time of the unlawful seizure of Greenbush’s wine inventory, Vander Mill

was the owner and lawfully entitled to the immediate possession of the kegs containing the

seized cider.

          117.   That on or about June 19, 2019, prior to the commencement of this action,

Defendant unlawfully seized the above-mentioned wine inventory and the kegs holding that

inventory.

          118.   That at the time of the unlawful seizure of wine inventory, the wine inventory was

lawfully stored under federal bond in accordance with 27 C.F.R. 24.101.

          119.   Defendants have no authority to regulate wine held under federal bond and no

authority to seize federally bonded wine.

          120.   Greenbush is informed and believes, and, on the basis of such information and

belief, alleges, that the alleged cause of detention of the wine inventory by Defendant was a

perceived violation of MCL 436.1204(2)(a)(ii) and MCL 436.1204(3)(a).
                                                   - 15 -
 Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.16 Page 16 of 17



       121.    Greenbush is informed and believes, and, on the basis of such information and

belief, alleges, that Defendants’ perceived violation is based on mistaken belief that Greenbush is

not engaged in the manufacture of wine, directly contrary to the affirmative statements made by

employees of Greenbush.

       122.    On or about June 19, 2019, Greenbush demanded of Defendants that Defendants

return the wine inventory to Plaintiff, but Defendants refused, and continues to refuse to do so.

       123.    The value of the wine inventory seized by Defendants on June 19, 2019, is the

sum of approximately $6,000.

       124.    The value of the kegs seized by Defendants on June 19, 2019, is the sum of

approximately $1,200.

       125.    Defendants’ wrongful detention of the wine inventory has prevented Greenbush

from using the wine inventory in furtherance of its business.

       126.    Defendants’ wrongful detention of the cider kegs has prevented Vander Mill from

using the kegs in furtherance of its business.

       127.    Defendants have also demanded that Greenbush cease making us of its small

winemaker license such that Greenbush cannot sell wine.

       128.    The incident at Greenbush on June 19, 2019, is not the first time Defendants have

illegally seized wine and cider.

       129.    Farmhaus has had its property improperly seized by Defendants based on

allegations of illegal bonded transfers of wine.

       130.    The Farmhaus kegs that were seized by Defendants have not been returned.

       131.    Other members of MCA have also had their property improperly seized by

Defendants based on allegations of illegal bonded transfers of wine.

       132.    Some of this property and kegs were never returned to the MCA members.
                                                   - 16 -
 Case 1:19-cv-00536-PLM-PJG ECF No. 1 filed 07/03/19 PageID.17 Page 17 of 17



         133.      Defendants did not seize the property pursuant to a warrant for collection of any

tax, assessment, or fine, or seized under a lawful execution or attachment or other legal process.

         134.      MCL 600.2920 allows Plaintiffs to bring action for immediate possession of the

unlawfully seize private property and to recover damages incurred.

         WHEREFORE, Plaintiffs respectfully request that this Honorable Court grant them an

injunction requiring immediate return of all wine inventory and kegs owned by Plaintiffs that

have been seized by Defendants or in the alternative award Plaintiffs damages for the value of

the property seized. Greenbush further requests that this Honorable Court award damages for the

loss and use of its small wine maker license and against Defendant in an amount to be

determined at trial, to include costs and reasonable attorneys’ fees, and award such other relief as

this Honorable Court deems just and appropriate.

                                                Respectfully submitted,

                                                MILLER, CANFIELD, PADDOCK
                                                AND STONE, P.L.C.

                                                By:      /s/ Joseph M. Infante
                                                         Joseph M. Infante (P68719)
                                                         Christopher J. Gartman (P83286)
                                                         Attorneys for Greenbush Brewing Co
                                                         99 Monroe Avenue NW, Suite 1200
                                                         Grand Rapids, MI 49503
                                                         (616) 776-6333
                                                         infante@millercanfield.com
                                                         gartman@millercanfield.com

Dated: June 3, 2019

33943796.1\156050-00001




                                                      - 17 -
